Appeal from an order of the Schenectady Special Term of the Supreme Court which enjoins and restrains the defendants, during the pendency of the action, from executing any contract for the purchase of five garbage and rubbish bodies installed on city trucks, and seven or eight 1939 motor trucks complete with garbage and rubbish bodies. This order was granted in connection *775with a taxpayer’s action and upon an alleged violation of section 120 of the Second Class Cities Law. Injunctive relief of this character is generally discretionary and the action of the Special Term will not be interfered with unless there has been a clear abuse of discretion. The circumstances presented here, however, indicate that the action should be speedily tried or else the order should be vacated. Without attempting to pass upon either the merits of the litigation or the propriety of the relief granted, the order may remain effective until the next Trial Term for Schenectady county, which commences on April 22nd, and at which term the action should be tried. If the respondent is not then ready for trial, and the trial is postponed due to any action on his part, the injunction may be vacated. Order affirmed, without costs, on condition that the action be tried at the next Trial Term for Schenectady county, commencing April 22nd; otherwise the order is reversed, without costs. Hill, P. J., Bliss, Heffernan, Sehenek and Foster, JJ., concur.